UNDERLYING FUNDS TRUST SECOND AMENDMENT TO THE SELLING AGENT AGREEMENT THIS SECOND AMENDMENT dated as ofthe 21st day ofApril, 2008, to the Selling Agent Agreement, dated as of April 28, 2006, as amended April 12, 2007 (the “Agreement”), is entered into by and between Underlying Funds Trust, a Delaware statutory trust (the “Trust”) and Quasar Distributors, LLC, a Delaware limited liability company (“the Selling Agent”). RECITALS WHEREAS, the Trust and the Selling Agent have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement to add funds; and WHEREAS, Section 11, paragraph B of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. UNDERLYING FUNDS TRUST QUASAR DISTRIBUTORS, LLC By: /s/Kristina Labermeier By: /s/ James R. Schoenike Printed Name: Kristina Labermeier Printed Name: James R. Schoenike Title:CCO Title: President 1 Exhibit A to the Underlying Funds Trust Selling Agent Agreement Separate Series of Underlying Funds Trust Name ofSeries Convertible Bond Arbitrage -1 Portfolio Fixed Income Arbitrage – 1 Portfolio Merger Arbitrage – 1 Portfolio Long/Short Equity – Earnings Revision – 1 Portfolio Long/Short Equity – Momentum – 1 Portfolio Long/Short Equity – Deep Discount Value – 1 Portfolio Long/Short Equity – International – 1 Portfolio Long/Short Equity - Global – 1 Portfolio Long/Short Equity – REIT – 1 Portfolio Distressed Securities & Special Situations – 1 Portfolio Global Hedged Income – 1 Portfolio Long/Short Equity – Healthcare/Biotech – 1 Portfolio Equity Options Overlay – 1 Portfolio Deep Value Hedged Income – 1 Portfolio Long/Short Equity – Growth – 1 Portfolio Energy and Natural Resources – 1 Portfolio 2
